DETAILED ACTION
The application of Bischoff for a “Method for analyzing a cause of at least one deviation” filed on June 4, 2019 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on June 6, 2019 has been considered.
Claims 1-13 are presented for examination. 
Claim 13 is rejected under 35 USC § 101.

Claims 12-13 are rejected under 35 USC § 112.

Claims 1-13 are rejected under 35 USC § 102. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 of the invention is directed to non-statutory subject matter such as a carrier wave, which is transitory. The specification and instant claims do not specify for the “computer readable hardware storage device” to be “non-transitory computer readable hardware storage device”. It is respectfully requested that applicant append “non-transitory” to the term “computer readable hardware storage device” so that it reads as “non-transitory computer readable hardware storage device” so as to overcome to 35 USC 101 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lavid Ben Lulu et al. (U.S. PGPUB 20180348747).

As per claims 1, 12, and 13, Lavid Ben Lulu discloses a method/ an autonomous unit/ computer program product ([0014]-[0015]) for analyzing a cause of at least one deviation ([0026]), having the steps of:
a. receiving a state data record which is to be analyzed and has the at least one deviation ([0013] and [0026]);
b. determining at least one preceding state data record ([0013]);
c. determining at least one alternative preceding state data record on the basis of the at least one preceding state data record (Figs. 3A-B, 4, 7, and 8);
d. determining at least one simulated data record by simulating the at least one alternative preceding state data record (Figs. 3A-B, 4, 7, and 8);
e. comparing the at least one simulated data record with the state data record to be analyzed (Figs. 3A-B, 4, 7, and 8);
f. determining a similarity value between the at least one simulated data record and the state data record to be analyzed  (Figs. 3A-B, 4, 7, and 8); and
g. outputting the at least one simulated data record of the at least one alternative preceding state data record as the cause of the at least one deviation or at least one error message on the basis of the similarity value  (Figs. 5-6).
As per claim 2, Lavid Ben Lulu discloses the at least one preceding state data record is stored in a storage unit ([0031]).

As per claim 3, Lavid Ben Lulu discloses the similarity value is determined on the basis of a distance metric, wherein said distance metric is a Euclidean distance or a Manhattan metric (Figs. 3A-B, 4, 7, and 8).

As per claim 4, Lavid Ben Lulu discloses the simulation is a physical simulation ([0030]).

As per claim 5, Lavid Ben Lulu discloses the at least one alternative preceding state data record is determined by varying at least one variable (Figs. 3A-B, 4, 7, and 8).

As per claim 6, Lavid Ben Lulu discloses the at least one variable is varied in at least one interval (Figs. 3A-B, 4, 7, and 8).

As per claim 7, Lavid Ben Lulu discloses the variation of the at least one variable takes into account a density distribution (Figs. 3A-B, 4, 7, and 8).



As per claim 9, Lavid Ben Lulu discloses the treatment of the cause of the at least one deviation comprises - transmitting the cause to another unit; and/or - carrying out a measure (Fig. 5) and ([0029]).

As per claim 10, Lavid Ben Lulu discloses the cause is transmitted in the form of a message or a notification ([0029]).

As per claim 11, Lavid Ben Lulu discloses the measure is an adaptation or a setting (Figs. 3-8).

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Razin et al. (U.S. PGPUB 20170017537).

As per claims 1, 12, and 13, Razin discloses a method/ an autonomous unit/ computer program product ([0035]) for analyzing a cause of at least one deviation ([0014]), having the steps of:
a. receiving a state data record which is to be analyzed and has the at least one deviation ([0014]-[0017]);
b. determining at least one preceding state data record (Fig. 3) and ([0037] and [0043]);

d. determining at least one simulated data record by simulating the at least one alternative preceding state data record (Figs. 3-10);
e. comparing the at least one simulated data record with the state data record to be analyzed (Figs. 3-10);
f. determining a similarity value between the at least one simulated data record and the state data record to be analyzed (Figs. 3-10); and
g. outputting the at least one simulated data record of the at least one alternative preceding state data record as the cause of the at least one deviation or at least one error message on the basis of the similarity value  (Figs. 3-10) and ([0064]).

As per claim 2, please refer to ([0037] and [0043]).
As per claims 3 and 7, please refer to ([0046] and [0049]).
As per claim 4-6 and 11, please refer to (Figs. 3-10).
As per claims 8-9, please refer to ([0031]).
As per claim 10, please refer to ([0064]).
Related Prior Art

	The following prior art is considered to be pertinent to applicant’s invention, but not relied upon for claim analysis conducted above:
Gu et al. (U.S. PGPUB 20150074023) discloses an unsupervised behavior learning system and method for predicting performance anomalies in distributed computing infrastructures (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113